COLLIER, C. J.
The act of December, 1841, divides the State into forty Chancery districts, and provides that all causes pending in the Chancery Courts, at the time of its passage, shall, on the application of either complainant or defendant, be trans*246ferred to the district in which the defendant resides, &c. Provided, That it shall be lawful for all causes now pending in any Chancery Court, to be and continue in such Court, and be there disposed of, in the same manner as they would have been, if this act had not been passed; unless an order be made for their transfer to some other Court, as is herein above provided for.” [Clay’s Dig. 344, § 2, 348, § 11.] This enactment very clearly indicates that it is not allowable to bring suits in Chancery, in any county where it may suit the inclination, or interest, of the complainant to file his bill, without reference to its subject matter, or the residence of the defendant. The chief object to be effected by dividing the State into so many districts, was to make the administration of justice as little oppressive as possible, by bringing the Court near to the residence of the suitor. So strongly was this object impressed upon the legislature, that the law was not left to operate prospectively, but it was provided, as we have seen, that suits then pending, might, upon the application of either party, be transferred to the county of the defendant’s residence.
It clearly results, from the act cited, that the suit could not be prosecuted in Shelby, without the assent of Walker, the principal defendant. The sheriff of that county is improperly made a party — it. is not pretended that he has an interest in the controversy, or is in any manner connected with it, except as an executive officer, he was required to make the money on the execution.;/
The question then, is, should this case have been transferred to Benton, instead of being dismissed. If it was instituted in a county in which the Court could not take jurisdiction of it against the consent of the parties, we cannot see how it coaid have transferred it without the same consent. The bill was filed a year or two after the act of 1841 was passed; and independent of its provisions, was not, perhaps, exhibited in the proper court •, but the spirit and intention of the act, if not its terms, put this question beyond serious controversy.
The case of Lemaster v. Lain, 1 Dana’s Rep. 109, is a direct authority in point, and shows that a bill to enjoin a judgment at law, must be filed in the Chancery Court of the county in which the judgment was .rendered. This has been the practice in this State, ever since the organization of our courts, and we think rests upon sound principle. If the law were otherwise, suitors *247might be put to great inconvenience, by being compelled to defend bills for injunction in one extreme of the State, when the judgment enjoined was rendered in the other.
Let the decree of the Chancellor be affirmed.